UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-148987 LEAGUE NOW HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Florida 20-35337265 (State of incorporation) (I.R.S. Employer Identification No.) 100 Quentin Roosevelt Boulevard, Suite 103 Garden City, NY 11530 (Address of principal executive offices) (Zip Code) ( 516) 513-5375 (Registrant's telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated filer o Accelerated filer o Non-accelerated filer o (Do not include if smaller reporting company) Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were a total of 45,748,288 shares of Common Stock outstanding as of November 21, 2011. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. As used in this quarterly report, the terms "we", "us", "our", “Registrant”, “the Company” and "League Now" mean League Now Holdings Corporation, a Florida corporation, and our wholly-owned subsidiaries. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets - September 30, 2011 (unaudited) and September 30, 2010 F-1 Condensed Statements of Operations for the three and six month periods ended September 30, 2011 and 2010 (unaudited) F-2 Condensed Statement of Changes in Stockholders’ Equity for the six month period ended September30, 2011 (unaudited) Condensed Statements of Cash Flows for the nine month periods ended September 30, 2011 and 2010 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION Item 1.Legal Proceedings 3 Item 1A.Risk Factors 3 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 3 Item 3.Defaults Upon Senior Securities 3 Item 4.[Removed and Reserved] 4 Item 5.Other Information 4 Item 6.Exhibits 4 Part I – FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS LEAGUE NOW HOLDINGS CORPORATION Index to Condensed Financial Statements For the Period Ended September 30, 2011 (unaudited) and December 31, 2010 (Restated) Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to the Financial Statements (unaudited) F-4 LEAGUE NOW HOLDINGS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET September 30 December 31 ASSETS Current assets: Cash $ $ Accounts receivable - - Inventory - Prepaid expenses Total current assets Property and equipment, net Goodwill Patent, net (and License acquired) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other accrued liabilities Shareholders' notes and debentures - Accrued interest, shareholders' notes and debentures - Total current liabilities 27 ,159 Stockholders' Equity (Deficiency): Preferred stock, $0.001 par value; authorized 10,000,000 shares: none issued and outstanding as of December 2011 and 2010 $ - $ - Common stock, $0.001 par value, authorized 100,000,000 shares; issued and outstanding 45,748,288 shares as of June 30,2011 andDecember 31, 2010 respectively Additional paid in capital Accumulated deficit ) Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. F-1 LEAGUE NOW HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS UNAUDITED Nine Months Ended September 30, Sales $ - $ - Cost of sales - Expenses: Selling, general and administrative Depreciation and amortization - - Total expenses Loss from operations ) ) Interest expense - - Loss before provision of income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net profit/(loss) per share - basic and diluted $ - $ - WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See accompanying notes to financial statements. F-2 LEAGUE NOW HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED Nine months Ended September 30,, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash flows provided by operating activities: Amortization - - Depreciation - - Changes in operating assets and liabilities: (Increase) in accounts receivable - Decrease in inventory - - Decrease in prepaid expenses - - Reduction in the value of goodwill - (Decrease)/increase in accounts payables Increase in other current liabilities Net cash flows used in (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - - Net cash (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable-related party - Net cash provided by financing activities - DECREASE IN CASH - CASH - BEGINNING OF YEAR - CASH - END OF YEAR $ $ - See accompanying notes to financial statements. F-3 LEAGUE NOW HOLDINGS CORPORATION NOTES TO THE CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Basis of Presentation The accompanying unaudited condensed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months period ended September 30, 2011 are not necessarily indicative of results that may be expected for the year ending December 31, 2011. The condensed financial statements are presented on the accrual basis. Organization League Now Holdings Corporation was incorporated under the laws of the State of Florida on September 21, 2005. The Company and operates under the domain name, www.leaguenow.com as an application service provider offering web-based services for online video game users. The Company’s strategy was directed toward the satisfaction of our registered members by offering integrated internet technology for the online video game industry that quickly and easily allows individuals to enter and play in peer organized leagues in the United States and worldwide, twenty-four hours a day, seven days a week. Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB ASC No. 260, “Earnings Per Share.” As of September 30, 2011 and 2010, there were no common share equivalents outstanding. Revenue Recognition The Company recognizes revenue on arrangements in accordance with FASB ASC 605, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. NOTE 2.GOING CONCERN As reflected in the accompanying condensed consolidated financial statements, the Company had a working capital deficiency and a stockholder's deficiency of $31,807 as of September 30, 2011. These factors raise substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. F-4 NOTE 3.PROPERTY AND EQUIPMENT Property and equipment are stated at cost and depreciated and amortized generally on the straight-line method over their estimated useful lives of three to fifteen years. Property and equipment consist of the following at September 30, 2011 and December 31, 2010. September 30, December 31, Furniture and Fixtures $ $ Office equipment and Software Accumulated depreciation Total $ $ NOTE 4.NOTE PAYABLE On June 10, 2010 the Company borrowed $4,672 from a third party. The note is non-interesting bearing and is due in one year. This note has been cancelled as of June 30, 2011 and is of no further force and effect at this time. On June 30, 2010 the Company borrowed $3,500 from a third party. The note is non-interesting bearing and is due in one year. This note has been cancelled as of June 30, 2011 and is of no further force and effect at this time. NOTE 5. NOTE PAYABLE – RELATED PARTY On August 1, 2009 the Company borrowed $1,627 from the officer of the company. The note is non-interesting bearing and is due in one year. This note has been cancelled as of June 30, 2011 and is of no further force and effect at this time. NOTE 6. STOCKHOLDER'S DEFICIENCY On May 29, 2009, the Company's stockholders approved a 1 for 6 reverse stock split for its common stock. As a result, stockholders of record at the close of business on July 1, 2009, received one share of common stock for every six shares held. Common stock, additional paid-in capital,share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. On January 19, 2010, the Company's stockholders approved a 2 for 1 forward stock split for its common stock. As a result, stockholders of record at the close of business on January 19, 2010, received two shares of common stock for every one share held. Common stock, additional paid-in capital,share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. F-5 On April 26, 2010, the Company's stockholders approved a 1 for 3 reverse stock split for its common stock. As a result, stockholders of record at the close of business on June 1, 2010, received one shares of common stock for every three share held. Common stock, additional paid-in capital,share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. On October 4, 2010, the Company's stockholders approved a 16 for 1 forward stock split for its common stock. As a result, stockholders of record at the close of business on October 21, 2010, received sixteen shares of common stock for every one share held. Common stock, additional paid-in capital,share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. On October 6, 2010, we acquired 100% of the issued and outstanding shares of Pure Motion, Inc., a company that specializes in developing and improving fine motor skills and mental acuity in recreational sports products and systems in exchange for 24,009,008 post split shares of the Company’s common stock. In accordance with the share exchange agreement, the Company agreed to repurchase and cancel 38,048,000 post split shares of common stock from the former CEO for an initial payment of $100,000 and additional payments of $50,000 on October 31, 2010, November 30, 2010 and December 31,2010 respectively. The transaction was accounted for as a purchase by the Company of Pure Motion, Inc. Upon closing of the transaction, Mr. Pregiato resigned as an officer and director of the Company. In May, 2011, the transaction with Pure Motion, Inc. was rescinded and the TOMI golf product and the patents and technology of the Company were returned to the Shareholders of Pure Motion, in exchange for the cancellation of shares that were to have been issued to them. The shares outstanding, at the present time, reflect the absence of any shares ever being issued to the Pure Motion, Inc.Shareholders, by the Company, either upon or subsequent to the closing of the transaction on October 6, 2010, since no such shares were ever issued by the Board following the acquisition of control by Pure Motion’s shareholders of the Company and its affairs. Simultaneously with the withdrawal and rescission of the acquisitive transaction of October 6, 2010, the Company entered into a license agreement (“the License Agreement”) with Pure Motion for the exclusive right to use and exploit its motion capture technology with respect to all medical applications (the Licensed Technology”). In addition to the License Agreement, the Company entered into a consulting agreement (“the Consulting Agreement”) with the former Chief Executive Officer, Mario Barton (who is also the CEO of Pure Motion, Inc.) to stay with the Company as a consultant with regard to the deployment of the medical applications licensed by Pure Motion to the Company, as well as an employment agreement (“the Employment Agreement”) which secure the continuation of his services as President and Chief Executive Officer of the Company for a period of twelve (12) months from the date thereof. The Consulting Agreement and the Employment Agreement provide for no payment of any compensation to Mr. Barton, other than payments which may be due him based upon the successful marketing and deployment of the Licensed Technology. F-6 ITEM 2. Management’s Discussion and Analysis and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes appearing elsewhere in this Report. This discussion and analysis may contain forward-looking statements based on assumptions about our future business. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including but not limited to those set forth under “Risk Factors” and elsewhere in this Report. Business Overview The Company is focused in two areas: (i) the Company expects that it will generate revenues with the exploitation of its License of Medical applications for the technology which it has licensed from Pure Motion, Inc. its former affiliate, that develops, manufactures and markets skill improvement products, including systems for medical technology applications. The Company licensed Pure Motion’s patented proprietary reflector measurement technology (motion capturing algorithm) for all medical applications. The licensed Technology platform consists of hardware and software which records in “real time” every motion and angle of an object in three-dimensional space (X Y Z coordinates) with six degrees of freedom.The results are then displayed in a series of high resolution, easy-to-understand graphs and charts. Pure Motion has generated revenue with the TOMI product in the golf instructional business since 2007. Simultaneously with the withdrawal and rescission of the acquisitive transaction of October 6, 2010, the Company entered into a license agreement (“the License Agreement”) with Pure Motion for the exclusive right to use and exploit its motion capture technology with respect to all medical applications (the Licensed Technology”). In addition to the License Agreement, the Company entered into a consulting agreement (“the Consulting Agreement”) with the former Chief Executive Officer, Mario Barton (who is also the CEO of Pure Motion, Inc.) to stay with the Company as a consultant with regard to the deployment of the medical applications licensed by Pure Motion to the Company, as well as an employment agreement (“the Employment Agreement”) which secure the continuation of his services as President and Chief Executive Officer of the Company for a period of twelve (12) months from the date thereof. The Consulting Agreement and the Employment Agreement provide for no payment of any compensation to Mr. Barton, other than payments which may be due him based upon the successful marketing and deployment of the Licensed Technology. Over the next twelve months. Utilizing the Pure Motion’s proven motion capturing and measuring algorithm, the Company intends to develop a PC based imageless guidance system for hip surgery. The TOMI ( The Optimal Motion Instrument ) motion capturing system should enable improved accuracy to be achieved for alignment and orientation of instruments and hip implants. Our plan of operations has been subject to attaining additional financing. We cannot assure investors that adequate funding will be available. In the absence of additional financing, we may be unable to proceed with our plan of operations. In the event that the Company does need to raise capital most likely the only method available to the Company would be the private sale of its securities. Because of the nature of the Company as a development stage company, it is unlikely that it could make a public sale of securities or be able to borrow any significant sum from either a commercial or private lender. Estimated Funding Required During the Next Twelve Months: Product Development $ Marketing/Advertising $ General & Administrative $ Total $ On October 4, 2010, the Company's stockholders approved a 16 for 1 forward stock split for its common stock. As a result, stockholders of record at the close of business on October 21, 2010, received sixteen shares of common stock for every one share held. On October 6, 2010, we acquired 100% of the issued and outstanding shares of Pure Motion, Inc., a company that specializes in developing and improving fine motor skills and mental agility in recreational sports products and systems in exchange for 24,009,008 post split shares of the our common stock.In accordance with that certain share exchange agreement (the “Share Exchange Agreement”), we agreed to repurchase and cancel 38,048,000 post split shares of common stock from our former CEO, James Pregiato (“Mr. Pregiato”), for an initial payment of $100,000 and an additional payment of $150,000 in increments of $50,000 on each of October 31, 2010, November 30, 2010 and December 31, 2010. Upon the repurchase and cancellation of our former CEO’s shares, the shareholders of Pure Motion, Inc. will have received approximately 76% of the post transaction outstanding common stock.Upon closing of the transaction, Mr. Pregiato resigned as an officer and director of the Company. The transaction referred to herein has now been rescinded and the Licensed Technology from Pure Motion was obtained as consideration for the withdrawal of the PureMotion patents and other technology applications from the Company. Mario Barton serves as both a consultant to the Company and as its President and Chief Executive Officer. Simultaneously with the withdrawal and rescission of the acquisitive transaction of October 6, 2010, the Company entered into a license agreement (“the License Agreement”) with Pure Motion for the exclusive right to use and exploit its motion capture technology with respect to all medical applications (the Licensed Technology”). In addition to the License Agreement, the Company entered into a consulting agreement (“the Consulting Agreement”) with the former Chief Executive Officer, Mario Barton (who is also the CEO of Pure Motion, Inc.) to stay with the Company as a consultant with regard to the deployment of the medical applications licensed by Pure Motion to the Company, as well as an employment agreement (“the Employment Agreement”) which secure the continuation of his services as President and Chief Executive Officer of the Company for a period of twelve (12) months from the date thereof. The Consulting Agreement and the Employment Agreement provide for no payment of any compensation to Mr. Barton, other than payments which may be due him based upon the successful marketing and deployment of the Licensed Technology. 1 Results of Operations Comparison of the Nine Months Ended September 30, 2011 with the Nine Months Ended September 30, 2010 Sales Sales for the period ended September 30, 2011 were constant as the Company has not yet generated any revenue from either its License of the Medical application technology from Pure Motion, or its League Now original application business model. We anticipate increasing sales with various customers as well as additional international customers in 2011. Cost of Goods Sold The Company had no Cost of Goods Sold for the period ended September 30, 2011 or 2010, as no sales were recorded with the rescission of the Pure Motion acquisition. Gross Profit Our gross profit was zero for the period ended September 30, 2011 or 2010, as no sales were recorded with the rescission of the Pure Motion acquisition. Selling and marketing expenses Selling and marketing expenses consist primarily of direct charges for staff compensation costs, advertising, sales promotion, marketing and trade shows. Selling and marketing costs decreased to zero for the period ended September 30, 2011 or 2010, as no sales were recorded with the rescission of the Pure Motion acquisition. General and Administrative Expenses General and administrative expenses consist primarily of the cost of executive, administrative, and finance personnel, as well as professional fees. General and administrative expenses decreased to $16,700.00 during the period ended September 30, 2011 from $33,039.00 in the same period of 2010. The overall decrease of $ 16,661.00 for the period ended September 30, 2011 or 2010, as no sales were recorded with the rescission of the Pure Motion acquisition.We believe that our existing executive and administrative staffing levels are sufficient to allow for moderate growth without the need to add personnel and related costs for the foreseeable future. Capital Resources and Liquidity As of September 30, 2011 we had $3,243 in cash. As reflected in the accompanying financial statements, we used cash in our operations of $257.00 and had a net loss of $16,700.00 for the nine months ended September 30, 2011. In addition, the Company had a working capital deficiency of $15,850.00 and a stockholders’ deficiency of $31,807.00, respectively.These factors raise substantial doubt about its ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 2 Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgmentand estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effecton our condensed results of operations, financial position or liquidity for the periods presented in this report. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 3.Quantitative and Qualitative Disclosures About Market Risk. A smaller reporting company is not required to provide the information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, we conducted an evaluation of our disclosure controls `and procedures, as such term is defined under Securities and Exchange Act of 1934 Rules 13a-15(f).Based on this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of September 30, 2011. Changes in Internal Control Over Financial Reporting There have been no changes in the Company’s internal control over financial reporting during thenine months endedSeptember 30, 2011 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings We are subject to various legal proceedings from time to time in the ordinary course of business, none of which are required to be disclosed under this Item 1. Item 1A.Risk Factors A smaller reporting company is not required to provide the information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults Upon Senior Securities None. Item 4.[Removed and Reserved] 3 Item 5.Other Information Pursuant to the terms of the Share Exchange Agreement, as consideration for the cancellation of 2,378,000 of the 2,444,446 shares of League Now common shares owned by Mr. Pregiato, Pure Motion agreed to pay a total cash payment of $250,000 to Mr. Pregiato (the “Cash Payment”) of which $100,000 (the “Initial Cash Payment”) was paid on the Closing date and $150,000 (the “Final Cash Payment”) was to paid in increments of $50,000 on each of October 31, 2010, November 30, 2010 and December 31, 2010. The 2,378,000 are beingheld in escrow until receipt of the Final Cash Payment. Mr. Pregiato agreed to extinguish all outstanding debt and liabilities of League Now outstanding as of the Closing Date upon receipt of the Final Cash Payment.The transaction referred to herein has now been rescinded and the Licensed Technology from Pure Motion was obtained as consideration for the withdrawal of the Pure Motion patents and other technology applications from the Company. Mario Barton serves as both a consultant to the Company and as its President and Chief Executive Officer. Simultaneously with the withdrawal and rescission of the acquisitive transaction of October 6, 2010, the Company entered into a license agreement (“the License Agreement”) with Pure Motion for the exclusive right to use and exploit its motion capture technology with respect to all medical applications (the Licensed Technology”). In addition to the License Agreement, the Company entered into a consulting agreement (“the Consulting Agreement”) with the former Chief Executive Officer, Mario Barton (who is also the CEO of Pure Motion, Inc.) to stay with the Company as a consultant with regard to the deployment of the medical applications licensed by Pure Motion to the Company, as well as an employment agreement (“the Employment Agreement”) which secure the continuation of his services as President and Chief Executive Officer of the Company for a period of twelve (12) months from the date thereof. The Consulting Agreement and the Employment Agreement provide for no payment of any compensation to Mr. Barton, other than payments which may be due him based upon the successful marketing and deployment of the Licensed Technology. On February 1, 2011, Brooks Thiele resigned from his position as a director of the Company. On April 13, 2011, the Company entered into that certain Employment Agreement (the “Employment Agreement”) with Ryan Drutman (“Mr. Drutman”). Pursuant to the Employment Agreement, Mr. Drutman was to serve as Chief Operating Officer and President of the Company for a term of one year in exchange for a monthly salary of one thousand two hundred and eighty dollars ($1,280).Mr. Drutman resigned his position on May 28, 2011 and was replaced by Mario Barton as of that date and is serving as the Company’s Chief Operation Officer in addition to serving as its Chief Executive Officer. The Company intends to carry out the majority of its business under the guidance of Mr. Barton in the licensing and exploitation of its Licensed Technology in the medical application business arena. Item 6. Exhibits Exhibit No. Description Certification of Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14.* Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* *filed herewith 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. League Now Holdings Corporation (Registrant) Date:November 21, 2011 /s/ Mario Barton Mario Barton Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer) 5
